Citation Nr: 1711748	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as a heart murmur.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a disorder characterized as numbness of the bilateral upper extremities.

4.  Entitlement to service connection for musculoskeletal pain in multiple joints, to include arthritis, rheumatoid arthritis, and fibromyalgia. 

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The claims file includes a July 2008 memorandum reflecting a formal finding from the RO that the Veteran's complete service treatment records are unavailable.  VA has a heightened obligation to assist the claimant in the development of her case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record. 

This case was previously before the Board in June 2015, at which time the claims were remanded for additional development.  Among the other issues on appeal were entitlement to service connection for hypertension, tinnitus, asthma, and a disorder characterized by numbness of the lower extremities.  The Board denied the Veteran's hypertension claim in its June 2015 decision.  Subsequently, in an April 2016 rating decision, the Veteran's service connection claims for tinnitus, asthma, and numbness of the lower extremities were each granted.  As such, these claims have been resolved in full and the issues are no longer before the Board.

In light of the Veteran's reported symptoms and contentions, and to encompass all disorders that are reasonably raised by the record, the Board has recharacterized two of the Veteran's claims.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

With respect to the first claim, the Veteran seeks entitlement to service connection for a heart murmur.  A heart murmur is a finding or symptom and not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, the Veteran has also been diagnosed with coronary artery disease and has a history of a prior myocardial infarction.  See October 2015 VA heart conditions examination.  In light of these findings, the Veteran's claim has been expanded to encompass these other medical conditions.  

With respect to the second claim, the Veteran initially sought service connection for arthritis.  The evidence reflects that she has complained of generalized musculoskeletal pain since active duty service.  She has also been diagnosed with rheumatoid arthritis.  However, a June 2015 VA treatment record and VA examinations conducted in October 2015 have concluded that she was misdiagnosed and, in fact, carries a diagnosis of fibromyalgia.  See October 2015 VA fibromyalgia examination.  The Veteran is not expected to know the exact diagnosis attributable to her complaints of musculoskeletal pain.  Brokowski, 23 Vet. App. at 79.  In light of this changed diagnosis, the claim has been recharacterized as shown above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

Heart condition

The Veteran has claimed that she was first diagnosed with a heart murmur in service.  As noted above, a heart murmur, by itself, is not a disability for VA compensation purposes.  However, the Veteran's October 2015 VA examination report also noted that she was diagnosed with coronary artery disease and had a history of a past myocardial infarction.  The opinion of record does not address these other conditions.  As such, this issue must be remanded in order to obtain an addendum VA opinion addressing whether the Veteran's other diagnosed heart conditions are related to her active duty service, to include her reports of being told by medical providers in service that she had a heart murmur.

Neck condition

The Veteran stated during her April 2010 Decision Review Officer hearing that she was told by medical providers during service not to see a chiropractor to treat symptoms of her neck pain due to a "curvature" in her cervical spine.  An October 2015 VA neck conditions examination reflects that the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  The examination report also noted the finding of a June 2014 MRI which showed a "reversal of the normal cervical lordosis."  There was also intervertebral disc height loss throughout the cervical spine, and flowing anterior osteophytes along C3-C7 consistent with diffuse idiopathy skeletal hyperostosis (DISH).

The October 2015 VA examiner concluded it was less likely as not that the Veteran's claimed neck condition was incurred in or caused by the Veteran's claimed in-service injury, event or illness.  However, the VA examiner's opinion is inadequate because it relies on an absence of available in-service treatment records documenting the Veteran's neck problems.  The examiner instead relied on the fact that the Veteran was not diagnosed with a neck condition until many years after leaving active service.  The reasoning supporting the VA examiner's negative opinion is particularly deficient where, as here, the Veteran's complete service treatment records appear to be unavailable.  An opinion based on the absence of treatment records without consideration of a veteran's competent reports is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, an addendum opinion must be obtained.  

Bilateral upper extremities

The Veteran has stated that her numbness of the bilateral upper extremities developed in 1975 due to military duties that required long periods of standing.  In her April 2010 DRO hearing testimony, the Veteran stated that she worked during active service as a surgical technician and "LPN" (licensed practical nurse), and her duties involved pulling, lifting and holding patients. 

An October 2015 VA peripheral nerve conditions examination reflects a diagnosis of cervical radiculopathy.  The VA examiner's opinion is inadequate as the supporting rationale is based entirely on the absence of treatment records documenting complaints of numbness in the upper extremities either in service or for many years following discharge.  Furthermore, the VA examiner's opinion raises the issue of entitlement to service connection for cervical radiculopathy as secondary to her cervical spine condition.  On remand, appropriate notice should be provided and the AOJ should consider service connection on a secondary basis.  An addendum VA opinion also needs to be obtained which thoroughly addresses all theories of entitlement.

Musculoskeletal pain

The Veteran stated she has had generalized musculoskeletal pain since at least 1979.  As noted above, the Veteran had initially filed a claim seeking service connection for arthritis.  Medical evidence in the record reflects that she has been diagnosed with rheumatoid arthritis.  However, VA examinations conducted in October 2015 reflect that the Veteran's lab studies have never confirmed a diagnosis of rheumatoid arthritis.  Rather, the Veteran has been diagnosed with fibromyalgia.  On remand, a VA examiner must provide an opinion addressing whether the Veteran's fibromyalgia is related to her active duty service.

Sinus condition

The Veteran contends that she suffered from allergies during active duty service and that her sinus disorder developed during service.  An October 2015 VA examination reflects diagnoses of allergic rhinitis and a deviated nasal septum (traumatic).  The Veteran stated during her examination that she was hit in the face or nose with a softball around 1972 while in service.  However, the VA examiner provided no opinion on whether the Veteran's allergic rhinitis or deviated nasal septum were related to active duty service.  An addendum VA opinion is thus needed.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since September 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably a cardiologist, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed heart condition.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart disorder, including but not limited to coronary artery disease and residuals of a past myocardial infarction, had its onset during the Veteran's active duty service or is otherwise attributable to her military service or any event therein?  

The VA examiner should specifically address the Veteran's reports of being told by a medical examiner while on active duty service that she had a heart murmur.  The examiner should note that the Veteran's complete service treatment records have been found by the RO to be unavailable.  As such, VA has a heightened duty to assist the Veteran in developing her claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably an orthopedic spine surgeon, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed cervical spine condition.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed degenerative disc disease of the cervical spine had its onset in service or is otherwise related to active duty service, to include the Veteran's reports of experiencing symptoms of neck strain during active duty service? 

The examiner should note that the Veteran's complete service treatment records have been found by the RO to be unavailable.  As such, VA has a heightened duty to assist the Veteran in developing her claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably a neurologist, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed numbness of the bilateral upper extremities.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Please identify all diagnoses related to the Veteran's claimed numbness of the bilateral upper extremities.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed condition related to the Veteran's claimed numbness of the bilateral upper extremities had its onset in service or is otherwise related to active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed condition related to the Veteran's claimed numbness of the bilateral upper extremities, to include cervical radiculopathy, was either caused or aggravated by any diagnosed cervical spine disability?

The examiner should note that the Veteran's complete service treatment records have been found by the RO to be unavailable.  As such, VA has a heightened duty to assist the Veteran in developing her claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

5.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably a rheumatologist, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's fibromyalgia.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's fibromyalgia had its onset in service or is otherwise related to active duty service? 

The examiner should note that the Veteran's complete service treatment records have been found by the RO to be unavailable.  As such, VA has a heightened duty to assist the Veteran in developing her claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then forward the Veteran's claims file to an appropriate VA examiner (preferably an otolaryngologist, if available) to obtain a medical opinion as to the nature and likely etiology of the Veteran's claimed sinus condition.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed allergic rhinitis or deviated nasal septum had its onset in service or is otherwise related to active duty service? 

The VA examiner should specifically address the Veteran's reports of experiencing allergies in service, as well as her reports of being struck in the face and nose with a softball while on active duty.  The examiner should note that the Veteran's complete service treatment records have been found by the RO to be unavailable.  As such, VA has a heightened duty to assist the Veteran in developing her claim.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

7.  After conducting any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




